Order entered November 20, 2017




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-17-00800-CV

                        COURTNEY CHRISTOPHER, Appellant

                                           V.

                            JUAN ECHEVARRIA, Appellee

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-11780

                                        ORDER
        Before the Court is appellee’s November 17, 2017 unopposed second motion for

extension of time to file a brief. We GRANT the motion and extend the time to December 18,

2017.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE